     Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 1 of 24


        Class Action Clerk
        United States District Court for the Northern District of California
        November 21, 2018
        Page 1 of 24
2
3                                        EDWARD W. ORR
                                         DARLENE D. ORR
4                                           122 Ridge Road
5                                        Terryville, CT 06786
6                         Sent via certifiedmail 7017 2680 0000 9161 6817
7
         November 21,2018
8
9        Class Action Clerk^
         U.S. District Court for the
         Northern District of California
YI       280 South 1St Street, Room 2112
         San Jose, CA 95113
12

13      SUBJECT:               OBJECTION AND COMMENTARY OF
14                             EDWARD               AND          DARLENE           ORR
                               REGARDING                     THE               PROPOSED
15
                               SETTLEMENT (in "In re: Yahoo! Inc.
                               Customer Data Breach Security Litigation,
17 I                           Case Number 16-md-02752-LHK")
18
19                             (ADDITIONAL REQUISITE DETAILS,
                               INCLUDING, BUT NOT LIMITED TO,
20
                               NAME, ADDRESS, CONTACT INFOR-
21                             MATION, REASONS FOR OBJECTION,
22                             ETC., ARE SHOWN BELOW)
23

24
        1 We are Settlement Class Members, and our objection is
25
        being sent via certified mail (in addition, please note that
26      our signatures are notarized);
27

28

        Page 1 of24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 2 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 3 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 4 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 5 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 6 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 7 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 8 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 9 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 10 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 11 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 12 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 13 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 14 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 15 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 16 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 17 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 18 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 19 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 20 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 21 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 22 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 23 of 24
Case 5:16-md-02752-LHK Document 343 Filed 11/26/18 Page 24 of 24
